929 So. 2d 58 (2006)
Benjamin LaFLOWER, Petitioner,
v.
STATE of Florida, Respondent.
No. 5D06-902.
District Court of Appeal of Florida, Fifth District.
May 12, 2006.
Benjamin LaFlower, Punta Gorda, for Petitioner.
Scott L. Sterling, of Law Offices of Scott L. Sterling, Orlando, for Respondent.
PER CURIAM.
LaFlower seeks a writ of mandamus from this court to compel his former attorney (apparently a specially appointed public defender) to provide him with copies of his documents in a case file. His attorney has responded that copies of depositions and discovery materials have previously been provided to LaFlower, which LaFlower denies. Based on prior case law, LaFlower is entitled to the originals, or copies thereof, of depositions and transcripts, or any other materials in his former attorney's possession that were prepared at public expense. See Potts v. State, 869 So. 2d 1223 (Fla. 2d DCA 2004); Ramos v. State, 757 So. 2d 616 (Fla. 3d DCA 2000); Colon v. Irwin, 732 So. 2d 428 (Fla. 5th DCA 1999). However, he is not entitled to items related to the performance of professional services, and if provided, should compensate the attorney for charges incurred in copying them. See Potts; Sanford v. Black, 782 So. 2d 548, 549 n. 2 (Fla. 5th DCA 2001).
Because LaFlower's petition does not specify what kind of documents he seeks and there are fact issues as to whether or not some or all have been provided to him, we dismiss his petition for mandamus, without prejudice to file a more factually detailed petition in the circuit court. Cf. Olivera-Herrera v. Taylor, 920 So. 2d 765 (Fla. 5th DCA 2006); Dumas v. Marrero, 864 So. 2d 531 (Fla. 5th DCA 2004).
*59 Petition for Writ of Mandamus DISMISSED.
SHARP, W., GRIFFIN and SAWAYA, JJ., concur.